Title: Motion on John Adams’ Commission and Instructions, [12 July] 1781
From: Madison, James
To: 



[12 July 1781]
Resolved
That the Commission & instructions for negociating a Treaty of Commerce between the U. States & G. Britain given to J. Adams Esqr. on the  day of  be & they are hereby revoked.
That the Ministers Plenipotentiary for negociating a Treaty of Peace, be & they are hereby instructed to admit into such Treaty no stipulations on the part of the U. States in favor of the Commerce of G. Britain, unless the same shall be necessary to obtain the proposed peace; and that in case of such necessity, they use their most strenuous endeavours to obtain in consideration thereof, an explicit stipulation on the part of G. B. to the U.S. of the right of the latter to fish on the banks of Newfoundland &c. as stated in the instructions of Congress of the  day of  relative to a Treaty of Commerce; of their claim of territory as stated in the Ultimatum of Congress on that subject in their instructions of the  day of  relative to a Treaty of peace; and also a relinquishment of any demands wch. may be made by G. Britain of the readmission of the Persons or restitution of the property of those who have abandoned or been banished from any one of the United States.
